Title: From Thomas Jefferson to Jonathan Williams, 25 December 1802
From: Jefferson, Thomas
To: Williams, Jonathan


          
            Sir
            Washington Dec. 25. 1802.
          
          I have duly recieved your favor of the 12th. inst. a friend to science in all it’s useful branches, and believing that of the Engineer of great utility, I sincerely approve of the institution of a society for it’s improvement. from the smallness of our establishment, it’s numbers will be small for awhile but it’s pursuits being directly in the line of their profession and entitled to all their time, they may render the society important & useful. altho’ it is not probable that I may be able to render it any service, yet I accept thankfully the patronage you are pleased to propose, and the more justifiably as the perfect coincidence of it’s objects with the legal duties of the members, will render the respects shewn to the society always consistent with the duties which I owe to their military institution. Wishing to the society the success which it merits, I pray you to accept for them & yourself assurances of my great respect and consideration.
          
            Th: Jefferson
          
        